 Case 1:21-cv-00274-MN Document 12 Filed 06/03/21 Page 1 of 2 PageID #: 299




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 DIGI PORTAL LLC,
                                                      C.A. No. 1:21-cv-00274-MN
                        Plaintiff,
    v.                                                JURY TRIAL DEMANDED

 YANKEE CANDLE COMPANY, INC.,                         PATENT CASE

                        Defendant.

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
                     PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

         Plaintiff Digi Portal LLC hereby files this Notice of Voluntary Dismissal with Prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1). According to Rule 41(a)(1), an action

may be dismissed by the plaintiff without order of court by filing a notice of dismissal at any time

before service by the adverse party of an answer or a motion for summary judgment.

Accordingly, Digi Portal LLC voluntarily dismisses this action against Defendant with prejudice

pursuant to Rule 41(a)(1).

 June 3, 2021
                                                  CHONG LAW FIRM, P.A.
 OF COUNSEL:
                                                   /s/ Jimmy Chong
                                                  Jimmy Chong (#4839)
 David R. Bennett                                 2961 Centerville Road, Suite 350
 Direction IP Law                                 Wilmington, DE 19808
 P.O. Box 14184                                   Telephone: (302) 999-9480
 Chicago, IL 60614-0184                           Facsimile: (877) 796-4627
 (312) 291-1667                                   Email: chong@chonglawfirm.com
 dbennett@directionip.com
                                                  Attorneys for Plaintiff Digi Portal LLC

SO ORDERED, this ______________ day of June, 2021.


                                              _____________________________________
                                              United States District Court Judge



                                                 1
 Case 1:21-cv-00274-MN Document 12 Filed 06/03/21 Page 2 of 2 PageID #: 300




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2021, I electronically filed the above documents with the

Clerk of Court using CM/ECF which will send electronic notification of such filings to all

registered counsel.



                                             /s/ Jimmy Chong
                                             Jimmy Chong (#4839)




                                                2
